DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 02/22/2021, with respect to claim rejections 112a have been fully considered and are persuasive.  The 112a rejections of claims 10-15 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 02/22/2021, with respect to claim rejections  112b have been fully considered and are persuasive.  The claim rejections of claim 4 has been withdrawn. 
Applicant’s arguments, see pages 10-16, filed 02/22/2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 6-8, 10-12 and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication Number 20130197317 granted to Daniel et al. in view of U.S. Patent Publication Number20100256541 granted to Pryor et al. in yet further view of 20140211459 granted to Toner. Additionally, claims 9 and 15 are now rejected under 35 U.S.C. 103 as being unpatentable over the references above as applied to claims 1, 3, 4-8, 10-14, and further in view of U.S. Patent Publication Number 20070129776A1 granted to Robins et al. (hereinafter "Robins").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-14, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 20130197317 granted to Daniel et al. (hereinafter “Daniel”) in view of U.S. Patent Publication Number 20100256541 granted to Pryor et al. (hereinafter “Pryor”) in yet further view of 20140211459 granted to Toner (hereinafter “Toner”).
Regarding claim 1, Daniel discloses a medical wound healing accelerator (e.g. Para 0008 “a detachable light for use in combination with a surgical or diagnostic device”): a body configured to be removably installed on a fixing pin of an external fixator for fracture, the fixing pin configured to be fixed to a bone through a skin (e.g. detachable light 100 is configured to be installed on a surgical or diagnostic device. Similarly, the design of the detachable light 100 allows it to be capable of attaching on a fixing pin of an external fixator. Please note that the external fixator nor the fixing pin are positively claimed and therefore are considered to be non-functional language. Therefore, the device only needs to be capable of attaching to a fixing pin.), and the body comprising a through hole for receiving the fixing pin (e.g. Fig. 1A-1D, showing connection inlet 105), the through hole extending between a bottom surface of the body and a top surface of the body (e.g. fig. 1A and 1D showing connection inlet extending through the device), wherein the body is divided into a first body and a second body (e.g. Fig. 1, detachable light 100;), a plurality of light source units arranged on the bottom surface of the body (e.g. Fig. 1B; the light sources 104 are positioned to emit light on the target area) and oriented to irradiate a beneficial light toward the skin where the fixing pin is to be inserted (Fig. 1B); and a controller electrically connected to the light source units to control operation of the light source units  (e.g. Para 0033 “The tool 306 includes “on”-“off” switches 308 which are but fails to explicitly disclose irradiating blue light, wherein irradiation of the blue light provides an antibacterial effect; 
Pryor teaches a photo therapy device having a light source module, which may consist of lasers, light emitting diodes which provides emitting light to an area of the body to promote the healing of broken bones or sprained/strained muscles which teaches using a plurality of lights wherein each of the plurality of the light source unit irradiates blue light of 300nm to 500nm wavelength using a light emitting diode (LED) as a light source (e.g. Para. 0016 “Depending on the output wavelength of the light source module, the photo therapy apparatus can provide a variety of therapeutic effects. The ultraviolet (UV)-blue light, at a wavelength of 370 to 490 nm, has high photon energy, which can help to produce singlet oxygen and effectively destroy bacteria”). It would have been obvious to one of ordinary skill in the art at the time to modify the LED and apparatus of Daniel by providing the wavelengths which would include blue light as taught by Pryor to provide a light therapy to the skin of the patient which would provide the predictable result of destroying bacteria and reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…). 
Daniel as modified by Pryor teach the limitations above but fail to explicitly disclose the body to be divided into a first body and a second body wherein the first body and the second body are coupled to each other on a first side of the body via a hinge, and are fastened to each other through a fastener provided on a second side of the body. 
However, Toner teaches an illumination device having a pole mount that provides a solution to improving attaching the illumination device to a pole by teaching that it is known to use a hinge and fastener structure to form and attach an illumination device on a pole shaped  it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Daniel as modified by Pryor with the teachings of Toner to provide an arrangement which provides two bodies in combination with hinge and latch would provide a collapsible structure that would provide the predictable result of attaching to a rod/pole shaped object at the desired length. 

Regarding claim 3, Daniel as modified by Pryor and Toner (hereinafter “modified Daniel”) discloses the medical wound healing accelerator according to claim 1, Toner further teaches wherein a coupling end of the fastener is rotatably coupled to an outer circumferential surface of the first body (e.g. fig. 2, para 0086, showing loop 30 of fastener extending over to the outer surface of the first body, as shown by 30a), and a fastening end of the fastener is removably coupled to an outer circumferential surface of the second body so the first body and the second body are fastened to each other (e.g. fig. 2, para 0086, showing loop 30 of fastener extending over to the outer surface of the second body, as shown by 30b).  

Regarding claim 4, modified Daniel discloses the medical wound healing accelerator according to claim 1, wherein the fastener includes: a coupling end rotatably coupled to an outer circumferential surface of the first body; the fastening end fastened to an outer circumferential surface of the second body; and a connecting end connecting the coupling end to the fastening end (e.g. fig. 2, para 0086, shown by 30a-c).  

Regarding claim 5, modified Daniel discloses the medical wound healing accelerator according to claim 1, Pryor teaches wherein each of the plurality of the light source unit irradiates blue light of 300nm to 500nm wavelength using a light emitting diode (LED) as a light source (e.g. Para. 0016 “Depending on the output wavelength of the light source module, the photo therapy apparatus can provide a variety of therapeutic effects. The ultraviolet (UV)-blue light, at a wavelength of 370 to 490 nm, has high photon energy, which can help to produce singlet oxygen and effectively destroy bacteria” – additionally, please note that since the claim does not require or specify the total wavelength of the light irradiated, the examiner understands the total light irradiated to be within the same range as each light source). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the teachings of Pryor to provide a blue light therapy of mentioned wavelength to provide the predictable result of destroying bacteria which would reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…) (para. 0016).

Regarding claim 6, modified Daniel discloses the medical wound healing accelerator according to claim 1, further comprising an active member configured to be installed in an inner 

Regarding claim 7, modified Daniel discloses the medical wound healing accelerator according to claim 6, wherein the active member comprises: an active body having an active hole through which the fixing pin goes (e.g. fig. 2B, Para 0030, opening 209); and a coupling flange extending outward along an outer circumferential surface of the active body (e.g. para 0030 “a packing element 216 is applied against an exterior surface 217 to hold gripping device 212; inside the interior of housing 202” – please note that the limitation only requires a flange to extend outwardly which here, is considered to be the packing element 216 and upper portion of pivotal device 208), the coupling flange configured to be inserted into a coupling hole formed along the inner circumferential surface of the through hole formed in the body (e.g. fig. 2B; Additionally, see Fig. 5B showing plurality of clamping mechanism positioned in the inner surface 503).  

Regarding claim 8, modified Daniel discloses the medical wound healing accelerator according to claim 6, wherein the active member is made of a synthetic resin material having elasticity per se (e.g. Para 0016).  

Regarding claim 10, Daniel discloses a medical wound healing accelerator (e.g. Para 0008 “a detachable light for use in combination with a surgical or diagnostic device”), comprising: a [body], wherein each body of the plurality of bodies is: configured to be removably installed on a fixing pin of an external fixator for fracture (e.g. detachable light 100 is configured to be installed on a surgical or diagnostic device. Similarly, the design of the detachable light 100 allows it to be capable of attaching on a fixing pin of an external fixator. Please note that the external fixator nor the fixing pin are positively claimed and therefore considered to be functional language. Therefore, the device only needs to be capable of attaching to the recited fixing pin; please note that each of the bodies of the device 100 are configured to either directly or indirectly be installed on a fixing pin), the fixing pin configured to be fixed to a bone through a skin (see previous argument regarding fixing pin. Nevertheless, the detachable light 100 is capable of attaching to a pin that is insertable into the bone),Page 4 of 13 form a through hole extending from a bottom surface to a top surface of the coupled plurality of bodies (e.g. fig. 1A and 1D showing connection inlet extending through the device), a plurality of light source units arranged on a bottom surface of each body of the plurality of bodies (e.g. Fig. 1B; the light sources 104 are positioned to emit light on the target area) to irradiate a light toward the skin where the fixing pin is to be inserted  (Fig. 1B); and a controller electrically connected to each of the plurality of light source units installed in each body of the plurality of bodies to control operation of the light source units (e.g. Para 0033 “The tool 306 includes “on”-“off” switches 308 which are typically used to control the operation of the functional device”) but fails to explicitly disclose irradiating a blue light wherein irradiation of the blue light provides an antibacterial effect. 
Pryor teaches a similar device which provides emitting light to an area of the body to promote the healing of broken bones or sprained/strained muscles which teaches using a plurality of lights wherein each of the plurality of the light source unit irradiates blue light of additionally, please note that since the claim does not require or specify the total wavelength of the light irradiated, the examiner understands the total light irradiated to be within the same range as each light source which would inherently eliminate at least some bacteria). It would have been obvious to one of ordinary skill in the art at the time to modify the LED and apparatus of Daniel by providing the wavelengths which would include blue light as taught by Pryor to provide a light therapy to the skin of the patient which would provide the predictable result of destroying bacteria and reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…). Daniel as modified by Pryor teach the limitations above but fail to explicitly disclose a plurality of bodies, independent and separate from other bodies in the plurality of bodies, and divided into a first body and a second body, wherein the first body and the second body are coupled to each other on a first side of the body via a hinge, and are fastened to each other through a fastener provided on a second side of the body;
However, Toner teaches an illumination device having a pole mount that provides a solution to improving attaching the illumination device to a pole which includes a first body, second body and a hinge connection at one end, and a lock connection at opposing end. Toner teaches that it is known to use a hinge and fastener structure to form to attach an illumination device on a pole shaped object, wherein the illumination device includes a first body and a  it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Daniel as modified by Pryor with the teachings of Toner to provide an arrangement which provides two bodies in combination with hinge and latch would provide a collapsible structure that would provide the predictable result of attaching to a rod/pole shaped object at the desired length.

Regarding claim 11, modified Daniel discloses the medical wound healing accelerator according to claim 10, Toner further teaches wherein a coupling end of the fastener is rotatably coupled to an outer circumferential surface of the first body (e.g. fig. 2, para 0086, showing loop 30 of fastener extending over to the outer surface of the first body, as shown by 30a), and a fastening end of the fastener is fastened to an outer circumferential surface of the second body so the first body and the second body are fastened to each other  (e.g. fig. 2, para 0086, showing loop 30 of fastener extending over to the outer surface of the second body, as shown by 30b). 

Regarding claim 12, modified Daniel discloses the medical wound healing accelerator according to claim 11, wherein the fastener comprises: the coupling end rotatably coupled to the outer circumferential surface of the first body; the fastening end fastened to the outer circumferential surface of the second body; and a connecting end connecting the coupling end to the fastening end (e.g. fig. 2, para 0086, shown by 30a-c).  

Regarding claim 13, modified Daniel discloses the medical wound healing accelerator according to claim 10, Pryor teaches wherein each of the plurality of the light source unit irradiates blue light of 300nm to 500nm wavelength using a light emitting diode (LED) as a light source (e.g. Para. 0016 “Depending on the output wavelength of the light source module, the photo therapy apparatus can provide a variety of therapeutic effects. The ultraviolet (UV)-blue light, at a wavelength of 370 to 490 nm, has high photon energy, which can help to produce singlet oxygen and effectively destroy bacteria” – additionally, please note that since the claim does not require or specify the total wavelength of the light irradiated, the examiner understands the total light irradiated to be within the same range as each light source). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the teachings of Pryor to provide a blue light therapy of mentioned wavelength to provide the predictable result of destroying bacteria which would reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…) (para. 0016).

Regarding claim 14, modified Daniel discloses the medical wound healing accelerator according to claim 10, further comprising an active member installed in the through hole of the comprises: an active body having an active hole through which the fixing pin goes (e.g. Fig. 2B/5B Para 0030, opening 209); and a coupling flange extending outward along an outer circumferential surface of the active body (e.g. para 0030 “a packing element 216 is applied against an exterior surface 217 to hold gripping device 212; inside the interior of housing 202” – please note that the limitation only requires a flange to extend outwardly which here, is considered to be the packing element 216 and upper portion of pivotal device 208), and configured to be inserted into a coupling hole formed along the inner circumferential surface of the through hole formed in the body (e.g. fig. 2B; Additionally, see Fig. 5B showing plurality of clamping mechanism positioned in the inner surface 503).  

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Daniel as applied to claims 1, 3, 4-8, 10-14 above, and further in view of U.S. Patent Publication Number 20070129776A1 granted to Robins et al. (hereinafter “Robins”).
Regarding claim 9, modified Daniel discloses the medical wound healing accelerator according to claim 1, discloses using a sensor (e.g. para 0059) it fails to disclose comprising at least one light receiving sensor installed on the body and electrically connected to the controller, wherein the light receiving sensor is configured to detect a change in skin color and Robins teaches that it is known to use at least one light receiving sensor installed on the body and electrically connected to the controller, wherein the light receiving sensor  is configured to detect a change in skin color changing depending on a degree of inflammation and transmit information associated with the detected color to the controller (e.g. Para. 0014, 0198-0200). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the teachings of Robins to provide the predictable result of using a sensor detector to provide the predictable result of preventing excess illumination, overheating or the like (e.g. Para. 0200). 

Regarding claim 15, modified Daniel discloses the medical wound healing accelerator according to claim 10, discloses using a sensor (e.g. para 0059) it fails to disclose further comprising at least one light receiving sensor on the body and electrically connected to the controller, wherein the light receiving sensor is configured to detect a change in skin color and transmit information associated with the detected color to the controller.  
However, Robins teaches that it is known to use at least one light receiving sensor installed on the body and electrically connected to the controller, wherein the light receiving sensor  is configured to detect a change in skin color changing depending on a degree of inflammation and transmit information associated with the detected color to the controller (e.g. Para. 0014, 0198-0200). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the teachings of Robins to provide the . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792